DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Specification
The abstract of the disclosure is objected to because it appears not to be directed to the claimed subject matter.  Correction is required.  Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “obtuse angle” of claims 1 & 2 must be shown, or the feature(s) canceled from the claim(s).  Furthermore, the “first gap” and “second gap” of claim 4 must be shown, or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 & 2 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Specifically, the claimed “obtuse angle” is neither discussed in the specification nor clearly depicted in the drawings.  Without such clear depiction, Examiner is unable to determine the metes and bounds of the claimed invention(s).
Claim 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Specifically, the claimed “first gap” and “second gap” is neither discussed in the specification nor clearly depicted in the drawings.  Without such clear depiction, Examiner is unable to determine the metes and bounds of the claimed invention(s).
In the interest of compact prosecution, Examiner placed a telephone call to Applicant’s representative, Jeffrey L. Costellia, on 07 April 2021.  As of 4:00 p.m. EDT on 10 April 2021, Examiner’s call had not been returned.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cavallaro et al. (US PGPUB 2014/0321072 A1; “Cavallaro” hereinafter).
Regarding claim 1, in view of the 112 rejection above, Cavallaro discloses an electronic device comprising: a display panel (see abstract, where Cavallaro teaches an electronic device with folded display),
wherein a first side and a second side of the display panel constitute a notch portion of the display panel (see figures 3 & 4, where Cavallaro depicts a flexible display with cut-out feature in unfolded and folded modes, each cut-out representing a side of the display panel; said cut-out feature analogous to the claimed notch portion), and
wherein an angle formed by the first side and the second side is an obtuse angle (see the lower-left corner of figure 3, enlarged below; it is likely given normal manufacturing tolerances that the effective angle formed by the two display sides of cutout 530 is slightly less, or slightly greater, than 90 degrees; in the first case, the effective angle would be acute, in the second, the effective angle would be obtuse; it does not appear that for purposes of the invention disclosed by Cavallaro that a “perfect” right angle is necessary or even possible).


    PNG
    media_image1.png
    99
    77
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro in view of Cho (US PGPUB 2014/0001966 Al; "Cho" hereinafter).
Regarding claim 2, in view of the 112 rejection above, Cavallaro discloses an electronic device comprising: a display panel (see abstract, where Cavallaro teaches an electronic device with folded display),
wherein a first side and a second side of the display panel constitute a first notch portion of the display panel,
wherein a first side and a second side of the display panel constitute a first notch portion of the display panel (see figures 3 & 4, where Cavallaro depicts a flexible display with cut-out feature on the lower left side, in unfolded and folded modes; the two straight line portions of the depicted cut-out feature analogous to the claimed first side and second side of the display panel and said cut-out feature analogous to the claimed first notch portion), 
	wherein a third side and a fourth side of the display panel constitute a second notch portion of the display panel (although figures 3 & 4 do not appear to explicitly depict a flexible display with a cut-out feature on the lower right side, figure 6 and paragraph 29 suggest that such a cut-out does indeed exist on said lower right side, in which case the two straight line portions of the undepicted cut-out feature on the lower right side of figures 3 & 4 would be analogous to the claimed third side and fourth side of the display panel and said cut-out feature on the lower right side would be analogous to the claimed second notch portion),
wherein an angle formed by the first side and the second side is an obtuse angle (see the lower-left corner of figure 3, enlarged above; it is likely given normal manufacturing tolerances that the effective angle formed by the two display sides of cutout 530 is slightly less, or slightly greater, than 90 degrees; in the first case, the effective angle would be acute, in the second, the effective angle would be obtuse; it does not appear that for purposes of the invention disclosed by Cavallaro that a “perfect” right angle is necessary or even possible), and wherein an angle formed by the third side and the fourth side is an obtuse angle (see the analysis immediately above).
Cavallaro further discloses the display panel comprises a region between the first notch portion and the second notch portion (see figure 4, where Cavallaro depicts a folded display portion between the notch features on the lower-left and lower-right portions of flexible display 504).  Cavallaro does not appear to explicitly disclose this region is electrically connected to a flexible printed circuit.  However, flexible display panels are known to comprise flexible substrates.  For example, and in a similar field of endeavor, Cho discloses DISPLAY PANEL FOR PREVENTING STATIC ELECTRICITY, METHOD FOR MANUFACTURING THE SAME, AND DISPLAY DEVICE INCLUDING THE DISPLAY PANEL FOR PREVENTING STATIC ELECTRICITY.  At paragraphs 14 & 39, Cho teaches display panel 1 is formed on a flexible substrate and coupled to FPC 2; at figure 1, Cho depicts display panel 1 coupled to FPC 2 along one of the short sides of display panel 1, which is analogous to the claimed region between notch portions.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Cho as applicable to the device of Cavallaro, and would have been motivated to combine in order to incorporate a proven type of flexible display device with flexible substrate.  Furthermore, given that Cho and Cavallaro use and disclose similar technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 3, Cavallaro discloses an electronic device comprising: a display panel (see abstract, where Cavallaro teaches an electronic device with folded display),
wherein the display panel comprises: a display portion (see figures 3 & 4, where Cavallaro depicts flexible display 504 with multiple display surfaces; the unfolded portion of flexible display 504 analogous to the claimed display portion).
Cavallaro does not appear to explicitly disclose a display panel region electrically connected to a flexible printed circuit.  However, flexible display panels are known to comprise flexible substrates.  For example, and in a similar field of endeavor, Cho discloses DISPLAY PANEL FOR PREVENTING STATIC ELECTRICITY, METHOD FOR MANUFACTURING THE SAME, AND DISPLAY DEVICE INCLUDING THE DISPLAY PANEL FOR PREVENTING STATIC ELECTRICITY.  At paragraphs 14 & 39, Cho teaches display panel 1 is formed on a flexible substrate and coupled to FPC 2; at figure 1, Cho depicts display panel 1 coupled to FPC 2 along one of the short sides of display panel 1, which is analogous to the claimed region between notch portions.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Cho as applicable to the device of Cavallaro, and would have been motivated to combine in order to incorporate a proven type of flexible display device with flexible substrate.  Furthermore, given that Cho and Cavallaro use and disclose similar technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
	The combination of Cavallaro and Cho further discloses a first region electrically connected to a flexible printed circuit (see Cho at figure 1, where Cho depicts display panel 1 coupled to FPC 2 via second power supply wire 100, which as depicted borders an area of electrical connection between display panel 1 and FPC 2, said area analogous to the claimed first region electrically connected to a flexible printed circuit); and a second region between the first region and the display portion (see Cavallaro at figure 4, where Cavallaro depicts a folded area of flexible display 504 contiguous the unfolded portion of said flexible display, analogous to the claimed second region between the first portion and the display portion), and wherein, in a short-side direction of the display panel (see Cavallaro at figure 4, where Cavallaro depicts flexible display 504 in rectangular form, with short sides at top and bottom), a width of the second region is smaller than a width of the display portion and larger than a width of the first region (see Cavallaro at figure 4, where Cavallaro depicts the folded area of flexible display 504 is less wide than the contiguous central, unfolded area of flexible display 504, thus a smaller width; see also Cho at figure 1, where Cho depicts the area defined by second power supply wire 100, analogous to the claimed first region, is substantially less wide than display panel 1, thus narrower than even the folded area of flexible display 504 of Cavallaro, which is analogous to the claimed second region).
Regarding claim 4, in view of the 112 rejection above, Cavallaro discloses an electronic device comprising: a display panel (see abstract, where Cavallaro teaches an electronic device with folded display), wherein the display panel comprises: a region between a first notch portion of the display panel and a second notch portion of the display panel (see Cavallaro at figure 4, where Cavallaro depicts a folded area of flexible display 504 under the unfolded portion of said flexible display, analogous to the claimed second region between the first notch portion and the second notch portion).
Cavallaro does not appear to explicitly disclose a first region between the notch portions, the first region electrically connected to a flexible printed circuit.  However, flexible display panels are known to comprise flexible substrates.  For example, and in a similar field of endeavor, Cho discloses DISPLAY PANEL FOR PREVENTING STATIC ELECTRICITY, METHOD FOR MANUFACTURING THE SAME, AND DISPLAY DEVICE INCLUDING THE DISPLAY PANEL FOR PREVENTING STATIC ELECTRICITY.  At paragraphs 14 & 39, Cho teaches display panel 1 is formed on a flexible substrate and coupled to FPC 2; at figure 1, Cho depicts display panel 1 coupled to FPC 2 by second power supply wire 100 along one of the short sides of display panel 1, the area defined by which is analogous to the claimed first region between a first notch portion of the display penal and a second notch region of the display panel and connected to a flexible printed circuit.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Cho as applicable to the device of Cavallaro, and would have been motivated to combine in order to incorporate a proven type of flexible display device with flexible substrate.  Furthermore, given that Cho and Cavallaro use and disclose similar technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
The combination of Cavallaro and Cho further discloses a first gap between the first notch portion and the second notch portion in the first region is smaller than a second gap between the first notch portion and the second notch portion in the second region (see Cho at figure 1, where Cho depicts the area defined by second power supply wire 100, analogous to the claimed first region, is considerably narrower in width than the folded area between notches of flexible display 504 contiguous the unfolded portion of said flexible display as depicted in figure 4 of Cavallaro).  In this analysis, the width of the area defined by the second power supply wire 100 of Cho is analogous to the claimed first gap and the width of the area defined by the folded portions of flexible display 504 of Cavallaro, between the corner notches of said flexible display, is analogous to the claimed second gap.  Examiner notes that in the combination of Cavallaro and Cho, the width of the area – the gap – as defined by the second power supply wire of Cho falls between the notch cut-outs of Cavallaro.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURENCE J LEE/               Primary Examiner, Art Unit 2624